Opinion issued January 23, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00684-CV
                            ———————————
                IN RE HOUSTON TUBULARS, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Houston Tubulars, Inc., has filed a petition for writ of mandamus,

seeking to have this Court vacate the trial court’s order that allowed for remote

depositions.1


1
      The underlying case is Silvin Pereira, As Representative of the Estate of Moises
      Pereira (Deceased), Delmira Machado De Pereira, Individually and As Next
      Friend of K.P., M.P., J.P., and M.P. (Minors), Esmeralda Pereira, Kenia Pereira,
      Dinorah Pereira, and Yesica Pereira v. Houston Tubulars, Inc., cause number
      98541-CV, pending in the 149th Judicial District Court of Brazoria County, Texas,
      the Honorable Terri Holder presiding.
      We deny relator’s petition for a writ of mandamus. See TEX. R. APP. P.

52.8(a). We dismiss all other pending motions as moot.



                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                       2